Title: From Benjamin Franklin to Stephen Sayre, 31 March 1779
From: Franklin, Benjamin
To: Sayre, Stephen


Sir
Passy March 31 1779
I have just received your Favour of the 10th inst from Copenhagen. The Account you give of the Disposition of the Swedish Court is very agreeable. I saw in the News Papers that a Deputy of the Congress was at Stockholm; did you obtain the Audiences you mention by assuming that Character? The Informations you did not chuse to venture by the Post from Copenhagen may be safely sent from Amsterdam.
I am not, as you have heard the sole Representative of America in Europe. The Commission of Mr. A. Lee, M. Wm. Lee, & Mr. Izard, to different Courts still subsist. I am only sole with Regard to France. Nor have I Power to give any Employ worth your Accepting.
Much has been said by the English about Divisions in America. No Division of any Consequence has arisen there. Petty Disputes between particular Persons about private Interests, there are always in every Country: But with Regard to the Great Point of Independence, there is no Difference of Sentiment in the Congress; and as the Congress are the annual Choice of the People, it is easy to judge of their Sentiments by those of their Representatives.
The taking of Savannah makes a Noise in England & helps to keep up their Spirits; But I apprehend before the Summer is over, they will find the Possession of that Capital of Georgia of as Little Consequence as their former Possessions of Boston & Philadelphia; and that the Distempers of that unwholesome Part of the Country will very much weaken, if not ruin that Army.
The principal Difficulty at Present in America consists in the Depreciation of their Currency, owing to the over-quantities issued, and the diminished Demand for it in Commerce. But as the Congress has taken Measures for sinking it expeditiously, and the several Governments are taxing vigorously for that Purpose, there is a Prospect of its recovering a proper Value. In the mean Time, tho’ an Evil to particulars, there is some Advantage to the Publick in the Depreciation, as large nominal Values are more easily paid in Taxes, & the debt by that Means more easily extinguished.
I have the Honor to be, Sir &c
Stephen Sayre Esq;
